Citation Nr: 1600654	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a left knee disability. 


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to November 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for right and left knee retropatellar pain syndrome rated 0 percent, effective November 29, 2006.  An interim (August 2010) rating decision granted a 10 percent rating, each, for the right and left knee disabilities, effective November 29, 2006.  A Decision Review Officer (DRO) hearing was scheduled for June 2015.  The Veteran failed to report to such hearing and the hearing request is deemed withdrawn.  The case is now in the jurisdiction of the Los Angeles RO. 


FINDINGS OF FACT

1.  At no time since the award of service connection is the Veteran's service-connected left knee disability (retropatellar pain syndrome) shown to have been manifested by compensable limitation of either flexion or extension, or by instability.

2.  At no time since the award of service connection is the Veteran's service-connected right knee disability (retropatellar pain syndrome) shown to have been manifested by compensable limitation of either flexion or extension, or by instability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's service connected left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5256-63 (2015).

2.  A rating in excess of 10 percent is not warranted for the Veteran's service connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). An April 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; a June 2012 supplemental SOC (SSOC) readjudicated the matter after the appellant had the opportunity to respond and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2006 and June 2010.  The Board notes that the VA examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board acknowledges the length of time since the last VA examination, a close review of the Veteran's medical records and her claims file found no evidence of worsening in the interim, nor has she so alleged.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. 

The Veteran's right and left knee disabilities are each currently rated under Code 5260.  While X-ray confirmed arthritis is not shown; there nonetheless is evidence of painful motion in both knees throughout, and the RO has assigned 10 percent ratings, each, for the service-connected left and right knee throughout based on the finding of painful motion.  

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or to a lesser degree).  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's STRs show complaints of bilateral knee pain and note that she was placed on a physical profile for her knees in February 2006.

On July 2006 pre-discharge VA examination, the Veteran reported bilateral knee pain with onset in October 1998 and complained of pain with running or other high intensity activity.  The examiner noted there was full range of motion of both knees; and that the Veteran reported a reduced flexion due to pain when the patellofemoral syndrome flares.  X-rays of both knees were normal. 

A September 2007 VA treatment record notes the Veteran reported intermittent bilateral knee pain with onset unrelated to activity, but worsening with activity.  She complained that her knees lock at night and that she experiences swelling with the pain, which she treats with Motrin.  It was noted that she was to be referred to physical therapy for a review of exercises that helped to alleviate symptoms in the past.  Clinical examination of the knees was normal. 

On June 2010 VA examination the Veteran described her bilateral knee pain as throbbing and constant and reported that pain worsened with repetitive use.  She reported that sitting, standing, bending, kneeling, crawling, squatting, and walking can cause flare-ups, that she uses corrective shoes when she has pain, and that arthritis has not been diagnosed.  She noted that her daily activities are limited by knee pain as she can only walk 15 minutes before pain starts, and cannot run.  The examiner noted that the Veteran works as an engineer and reported that her knee pain (as well as her low back disability) does interfere with her job duties.  On examination, there was effusion and tenderness about both knees.  There was no warmth, synovial swelling, popliteal swelling, or rotary/ligament instability.  Compression, drawer, and McMurray tests were negative.  Range of motion testing produced pain, fatigue, and weakness, but no lack of endurance, or incoordination.  Right knee flexion was to 100 degrees with no change after repetitive use, and left knee flexion was to 90 degree with no change after repetitive use.  Right and left knee extension was to 0 degrees, with no change after repetitive use.  The examiner noted a diagnosis of bilateral chronic knee strain with retropatellar pain syndrome.  

As noted above, on July 2006 VA examination, range of motion testing was normal and on June 2010 VA examination, both knee disabilities were manifested by flexion to 90 degrees and full (to 0 degrees) extension.  The record reflects essentially that throughout the Veteran's left and right knee disability has been manifested by painful motion, and that at no time was either flexion or extension limited to a compensable degree (flexion to 45 degrees or less, and extension at 10 degrees or more), even with consideration of factors such as pain and use. Accordingly, a rating in excess of 10 percent for the right knee disability under Codes 5260 or Code 5261 (or a combination thereof) is not warranted.

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  On June 2010 VA examination, the examiner noted there was no additional loss of left or right knee flexion with pain, fatigue, and weakness, and no lack of endurance and loss of coordination.  Although objective evidence of pain has been noted, additional functional limitation due to pain is not shown; the effect of pain (of itself) is encompassed in the criteria under Code 5260 under which the Veteran is presently rated.
 
Governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  Therefore, it is also necessary to consider whether the knees warrant separate ratings under Code 5257.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Here, instability/subluxation are not shown.  Notably, the June 2010 VA examination found there was no rotary or ligament instability and the Veteran did not report any instability or subluxation of her knees.  Therefore, separate ratings under Code 5257 are not warranted.

Other Codes for rating knee disability (5256, 5258, 5259, 5262, 5263) do not apply as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a. 

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left or right knee disability that are not encompassed by the schedular criteria.  The Veteran's complaints of pain and occasional locking are encompassed by the criteria for the ratings now assigned for the painful motion. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. §  3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the record does not show, nor does the Veteran contend, that she is unemployed due to her service-connected bilateral knee disabilities.  On June 2010 VA examination, it was noted that she was employed by the United Nations as an engineer.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record. See Shinseki v. Rice, 22 Vet. Ap. 447 (2009). 

 The preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's left and right knee disabilities.  Therefore, the appeal in these matters must be denied.


ORDER

A rating in excess of 10 percent for a left knee disability is denied. 

A rating in excess of 10 percent for a right knee disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


